Citation Nr: 0027370	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  99-11 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.  Further, the record indicates that the veteran 
had additional service in the Reserves both prior to and 
after his period of active duty.

Service connection was previously denied for an acquired 
psychiatric disorder by a December 1984 rating decision.  The 
veteran was informed of this decision and did not appeal.

This matter is before the Board of Veterans' Appeals (Board) 
from a December 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which found that new and material evidence had not been 
submitted.  

The Board acknowledges that, in the April 1999 Statement of 
the Case, the RO found that new and material evidence had 
been submitted and denied the underlying claim of service 
connection as not well grounded.  However, despite the 
determination reached by the RO, the Board must find new and 
material evidence in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996), and VAOPGCPREC 05-
92.

The veteran provided testimony at a personal hearing before 
the undersigned Veterans Law Judge in October 1999, a 
transcript of which is of record.

It is noted that the veteran has submitted evidence directly 
to the Board accompanied by a waiver of initial consideration 
by the RO.  38 C.F.R. § 20.1304(c) (2000).

As an additional matter, it is noted that the RO has 
acknowledged that the veteran's service medical records are 
incomplete, and that efforts to obtain additional records 
have been unsuccessful.  The Board is aware that in such 
situations, it has a heightened obligation to explain its 
findings and conclusions and carefully consider the benefit-
of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).


FINDINGS OF FACT

1.  Service connection was previously denied for an acquired 
psychiatric disorder by a December 1984 rating decision.  The 
veteran was informed of this decision and did not appeal.

2.  The additional evidence submitted to reopen the veteran's 
claim of service connection for an acquired psychiatric 
disorder bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  Competent medical evidence is on file which tends to 
support a finding that the veteran has a plausible claim that 
his current psychiatric disorder is related to his period of 
active duty in some way.


CONCLUSIONS OF LAW

1.  The December 1984 rating decision denying service 
connection for an acquired psychiatric disorder, to include 
PTSD, is final.  38 U.S.C.A. § 4005(c) (1982) (38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 2000)); 38 C.F.R. § 19.192 (1984) 
(38 C.F.R. § 20.1103 (2000)).

2.  New and material evidence having been submitted to reopen 
the claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.156(a) (2000).

3.  The claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  The only service medical record on file is a 
microfiche copy of the veteran's February 1967 enlistment 
examination.  On this examination, the veteran's psychiatric 
condition was clinically evaluated as normal.  Further, it is 
noted that this examination report does not indicate that the 
veteran had any preexisting psychiatric problems.

The record reflects that the veteran's military occupational 
specialty was that of a general medical officer.

At the time of the December 1984 rating decision denying 
service connection for an acquired psychiatric disorder, the 
evidence on file included the following:

1) A statement from the veteran received in September 1983, 
in which he reported, among other things, that he had to take 
Valium while on active duty.  He also reported that he 
developed episodes of night terror, but did not think much 
about that.  After leaving the military, he developed severe 
fatigue, but he worked very hard any way and did not 
understand why he had fatigue.  Further, he indicated that he 
felt guilt about sending people to Vietnam, as well as the 
overall circumstances surrounding the Vietnam war.

2) A private medical statement from a Dr. McLaughlin, dated 
in August 1983.  Dr. McLaughlin reported that the veteran was 
under his care for a nervous condition which was due to guilt 
feelings as a result of sending young men to Vietnam.

3) A statement from the veteran's spouse received in July 
1984.  She reported, in part, that she could not find any 
physicals from the military in their papers, and that the 
veteran reported that he never saw anyone as a patient then.

4) An unsigned statement, on the veteran's stationery, which 
was also received in July 1984.  Among other things, this 
statement reported that the veteran was hospitalized in 
September 1982 at John Peter Smith Hospital with a 
schizophrenic psychosis.  It was also noted that the veteran 
was hospitalized at this facility again in 1984, and then 
transferred to the VA Medical Center (VAMC) in Waco, Texas, 
where he was diagnosed as being paranoid schizophrenic.  

5) Report of a November 1984 VA psychiatric examination.  At 
this examination, the veteran reported that he was a graduate 
doctor of osteopathy and had been in general practice until 
1982, when his license was suspended due to manic-depressive 
psychosis.  However, the examiner stated that he was unable 
to confirm this.  The veteran also reported that he was a 
general medical officer during service, and that he did 
preinduction physicals.  He denied any psychiatric 
hospitalization or treatment while in the service.  With 
respect to these assertions, the examiner stated that the 
claims file was of little assistance as there were no 
hospital reports and no service medical records.  The 
examiner also noted Dr. McLaughlin's August 1983 statement.  
It was further noted that the veteran reported that his first 
hospitalization was in September 1982 at John Peter Smith 
Hospital, where he was reportedly diagnosed with schizo-
affective disorder.  After his release from hospitalization, 
he began outpatient treatment with Dr. McLaughlin.  
Describing his difficulties, the veteran expressed some guilt 
about the fact that he qualified men to go to Vietnam to die, 
but he thought that he was over that.  He also expressed 
concern about his financial situation.  Following examination 
of the veteran, the examiner diagnosed bipolar disorder, 
mixed, in present remission on medication.  Additionally, it 
is noted that the examiner stated that he did not feel that 
they could demonstrate the stressor or the clinical picture 
of PTSD.

In the December 1984 rating decision, it was determined that 
PTSD claimed by the veteran was not shown by the evidence of 
record.  It was noted that service medical records were not 
available and must be presumed lost or destroyed.  Further, 
it was determined that the earliest evidence of record of a 
chronic nervous disorder was represented by the statements 
from the veteran and his wife concerning hospitalization in 
1982 for treatment of a psychosis, and that the recent VA 
examination confirmed that history.

The veteran was informed of the December 1984 rating 
decision, and his right to appeal, by correspondence dated 
later that same month.  However, no subsequent communication 
appears to have been submitted by the veteran until March 
1998, when he requested that his claim be reopened.  

The evidence submitted to reopen the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder includes the following:

1) A July 1998 private medical statement from Dr. Kennedy, a 
psychologist.  Dr. Kennedy reported that he had known the 
veteran for over 15 years, and had witnessed his complete 
collapse in functioning over those years.  When the veteran 
was a child, the family lived in terror of their mentally ill 
step-father.  The veteran was between the ages of three and 
ten years when the abuse was at its height.  Due to this 
treatment, he developed severe headaches which prevented him 
from participating in the kinds of activities that would 
support the development of social skills.  He also began to 
experience night terrors at an early age that remained with 
him for years.  Functional enuresis plagued him until the age 
of 14, during which he experienced a range of intrusive 
recollections of events, including images, thoughts, or 
perceptions that were part of the horror of his daily life.  
Dr. Kennedy stated that these symptoms were clear indications 
of PTSD.  In regard to the veteran's military service, Dr. 
Kennedy stated that what followed made it clear that his 
induction into the military was a costly mistake.  Due to 
childhood trauma, his behavior was driven to succeed at all 
cost.  It was noted that the veteran's dream was to go to 
Vietnam, but his dreams were shattered when he was placed in 
a center to examine inductees who may or may not have been 
fit for military service.  Dr. Kennedy stated that this 
setting proved the veteran's undoing and led to the first 
signs that he had an undiagnosed mental illness that turned 
his time in the military into an almost insurmountable 
burden.  It was also stated that underlying the veteran's 
academic career, was a serious obsessive-compulsive disorder.  
Dr. Kennedy reported that the veteran's duties forced him to 
make decisions that could mean life or death, which, 
ultimately, not only created great stress but revealed 
another aspect of his mental illness: bipolar disorder, most 
recent episode mixed.  Further, Dr. Kennedy opined that the 
veteran's obsessive-compulsive disorder was a precursor of 
the bipolar disorder.  It was noted that if he had been in a 
civilian position, he would have simply resigned and sought 
other employment, but that this was not an option.  The 
veteran's comrades and superiors reportedly insisted that he 
remain at his post and talked him into taking psychotropic 
drugs to permit him to function and off-set the pain of the 
dilemma in which he found himself.  Moreover, Dr. Kennedy 
noted that bipolar disorders became more pronounced over 
time.  While psychiatric literature indicated that bipolar 
disorders ran in families and were present at birth, the 
extent and "perniciousness" of the disorder was exacerbated 
by stress.  Therefore, Dr. Kennedy concluded that there could 
be little doubt that the veteran had this disorder before he 
was inducted into the military, and that his tour of duty 
certainly played a decisive role in his disability cutting 
short his medical career.

2) An August 1998 private medical statement from a Dr. 
Waddell, who reported that the veteran was hospitalized in 
1992 at John Peter Smith Hospital, and was subsequently 
transferred to the Dallas VAMC, with a diagnosis of manic 
depression. 

3) VA medical records which cover a period from January to 
February 1993, which show treatment for psychiatric problems.  
Among other things, these records reflect that the veteran 
was noted to have a past psychiatric history dating back to 
1981 with diagnosis of bipolar disorder versus 
schizoaffective disorder versus chronic schizophrenia in the 
past.  It was also noted that the veteran was hospitalized in 
John Peter Smith Hospital beginning in August 1992, and 
remained there until he was transferred to the Dallas VAMC in 
January 1993.

4) A July 1998 letter from a private security company 
concerning the results of a polygraph test regarding whether 
or not the veteran was treated by military doctors while in 
the military.  During this test, the veteran reported that a 
military doctor prescribed Valium for him while he was on 
active duty; that he did not deliberately lie about being 
treated for stress while in the military; and that he did not 
write any false statements in his letter to VA dated in April 
1998.  The individual who administered the polygraph test 
stated that no deception was indicated during the testing.

5) Various statements from the veteran, including one dated 
in April 1998, in which he reported that he felt guilty over 
conducting physicals on inductees who were then sent to 
Vietnam to be killed.  He also reported that he was given 
Valium during service.

6) An undated follow-up letter from Dr. Kennedy, received in 
September 1999.  Dr. Kennedy stated that the purpose of his 
July 1998 statement was to develop a realistic picture of the 
veteran's years of development into high school and college, 
and that the picture revealed a destructive home environment 
during early childhood and primary years of school.  However, 
Dr. Kennedy emphasized that it was not his intention to 
conclude that the veteran's unfortunate home life made him 
unable to set aside and transcend these "deleterious" 
influences.  In fact, it was emphasized that the veteran had 
an outstanding record during his high school and college 
career, and that he was relatively problem free at the time 
of induction into the military.  The only complaint noted at 
that time was headaches.  Further, his performance prior to 
his induction suggested that he had overcome his childhood 
traumatic experience.  Dr. Kennedy summarized the veteran's 
reported in-service problems, and opined that the veteran's 
problems may have never reached the proportion and intensity 
had he not been inducted into the military service and forced 
to stay despite his failure in functioning that led to his 
seeking professional help and being placed on psychotropic 
drugs.  Moreover, Dr. Kennedy stated that to maintain that 
the veteran's military service did not compound his problem, 
by placing and coercing him to remain in these strenuous 
conditions, was simply untenable.  Dr. Kennedy concluded that 
the veteran's service connected stress and tension certainly 
resulted in a disability that was coincident with his service 
in the military.

7) Transcript of the veteran's October 1999 personal hearing.  
At this hearing, the veteran testified about the guilt he 
experienced over performing physicals on inductees, only to 
send them to Vietnam to get killed.  He also described the 
symptoms he experienced while on active duty, and that he was 
given Valium for these symptoms during service.  The veteran 
testified that he was never diagnosed with a mental condition 
prior to service.  However, he acknowledged that he had a 
preexisting condition of delayed stress symptoms and 
obsessive-compulsive disorder.  The veteran contended that 
the stress he experienced during service aggravated this 
preexisting condition.  Further, he testified that he was 
diagnosed with anxiety and hypertension at the Cleveland 
Federal Building in 1968 or 1969, and that his first post-
service treatment for anxiety and bipolar disorder was in 
1982.  He testified that he received treatment from a Dr. 
Sluther and Dr. Waddell, and that he last saw both of them 
approximately 2 to 3 months prior to the hearing.  
Additionally, he testified that he was treated at the Waco 
VAMC in 1982 and 1984.  The veteran also testified that he 
had not worked since 1982, because his medical license was 
suspended after he was diagnosed with a psychiatric disorder.  
Moreover, he testified that he had been in receipt of 
disability benefits from the Social Security Administration 
(SSA) since 1982.

8) Report of VA psychiatric hospitalization from June to July 
2000, and supporting medical records.  Among other things, 
these records note that the veteran was transferred to the 
Dallas VAMC from Trinity Springs hospital in June 2000 for a 
higher level of care.  Diagnoses from this hospitalization 
included bipolar disorder, most recent episode manic, severe, 
with psychotic features; alcohol abuse; and rule out 
schizoaffective disorder bipolar type.  

As noted above, the RO initially found that new and material 
evidence had not been submitted.  However, in the April 1999 
Statement of the Case, the RO found that new and material 
evidence had been submitted and denied the underlying claim 
of service connection as not well grounded.  The RO found 
that there was no medical evidence showing service incurrence 
or aggravation beyond normal progression during military 
service, that there was no medical evidence showing 
manifestation of the claimed conditions to a compensable 
level within one year after military service, and that there 
was no medical evidence showing a causal link between the 
current diagnosis and any disease, injury, or event during 
military service except by the veteran's history.  Regarding 
the fact that the veteran was a medical professional, the RO 
found that he was qualified to give a medical opinion except 
in his own case.  The RO also noted that the medical history 
given upon treatment contradicted the history given to 
support the current claim in that there was no medical 
evidence of the claimed conditions prior to 1979 at the 
earliest.  Moreover, it was stated that treatment in service 
in and of itself, as suggested by the polygraph test, did not 
serve to show the degree, extent, or chronicity of treatment 
during military service.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition except for defects, infirmities, or 
disorders noted when examined and accepted for service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that a disease existed prior to service.  38 
U.S.C.A. §§ 1111, 1137; 38 C.F.R. 3.304(b).  A preexisting 
injury or disease will be considered to have been aggravated 
by active military service, where there is an increase in 
disability during such service, unless there is specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).  Temporary 
flare-ups will not be considered to be an increase in 
severity.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991).  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during active service.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b).  The determination whether a 
preexisting disability was aggravated by service is a 
question of fact.  Doran v. Brown, 6 Vet. App. 283, 286 
(1994).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-part 
analysis.  Elkins v. West, 12 Vet. App. 209 (1999). First, VA 
must determine whether the evidence presented or secured 
since the prior final disallowance of the claim is "new and 
material" under 38 C.F.R. § 3.156(a).  Second, if new and 
material evidence has been presented, immediately upon 
reopening the VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Finally, if the 
claim is well-grounded, the VA may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107 has been 
fulfilled.

A well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  When a case involves a 
preexisting disorder, the second element requires competent 
evidence of a permanent increase in the severity of a 
disorder in service.  Maxson v. West, 12 Vet. App. 453 
(1999); Adams v. West, 13 Vet. App. 453 (2000).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Once a claimant submits a well-grounded claim under one 
theory of entitlement, the claim is well grounded for all 
theories of entitlement.  Schroeder v. West, 212 F.3d 1265 
(Fed. Cir. 2000).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.


Analysis.  The record reflects that the veteran's claim was 
previously denied because the evidence did not show that a 
psychiatric disorder was incurred during service.  Here, the 
additional evidence includes statements from the veteran and 
Dr. Kennedy which detail the veteran's history of mental 
problems.  Further, Dr. Kennedy relates the veteran's 
diagnosed bipolar disorder to his period of active duty.  As 
such, the Board finds that this evidence provides a "more 
complete picture" of the circumstances surrounding the 
origin of a veteran's disability.  Therefore, the additional 
evidence submitted to reopen the veteran's claim of service 
connection for an acquired psychiatric disorder bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  In short, new and material 
evidence has been submitted.  38 C.F.R. § 3.156(a).

Adjudication of the veteran's claim does not end with the 
conclusion that new and material evidence has been submitted.  
Pursuant to the holding of Elkins, supra, the Board must now 
determine whether the veteran's claim is well grounded.

In the instant case, the Board finds that the veteran's claim 
of entitlement to service connection for an acquired 
psychiatric disorder is well grounded. 

As a general rule, the evidence submitted in support of a 
claim, including the veteran's account of what occurred 
during service, is presumed credible for the purpose of 
determining whether the claim is well grounded.  Meyer v. 
Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  The medical evidence shows that the 
veteran has a current diagnosis of bipolar disorder.  
Moreover, the Board finds that the statements from Dr. 
Kennedy provide the requisite medical nexus in the instant 
case.  In fact, even if one were to assume that the veteran's 
current psychiatric disorder preexisted service, the Board is 
of the opinion that Dr. Kennedy's statements would satisfy 
the requirement of competent evidence of a permanent increase 
in the severity of the disorder during service.  See Maxson, 
supra; Adams, supra.  This finding also applies to the 
veteran's own statements, given the fact that he has an M.D.  
Granted, the veteran has a self-interest in the case.  The 
Board also acknowledges that the veteran has given 
contradictory statements regarding his medical history.  For 
example, in his original claim in 1983, the veteran stated 
that he did not seek or receive any treatment for his 
psychiatric problems during service, but has since testified 
that he was given Valium during service.  However, this goes 
to the weight and credibility of the evidence, which is not 
at issue until after the claim is found to be well grounded.  
Accordingly, the Board concludes that the claim is well 
grounded.  Caluza at 506.

Adjudication of the veteran's claim of service connection for 
an acquired psychiatric disorder, to include PTSD, does not 
end with the finding that the case is well grounded.  In 
determining that the veteran's claim is well grounded, the 
credibility of evidence has been presumed and the probative 
value of the evidence has not been weighed.  However, once 
the claim is found to be well grounded, the presumption that 
it is credible and entitled to full weight no longer applies.  
In any subsequent adjudication on the merits, the Board must 
determine, as a question of fact, both the weight and 
credibility of the evidence.  Equal weight is not accorded to 
each piece of material contained in a record; every item of 
evidence does not have the same probative value.

Because the claim is well grounded, VA has a duty to assist 
the veteran in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  Here, the Board finds that additional 
development is necessary in order to comply with the duty to 
assist.

In the instant case, the Board notes that record reflects 
that the veteran has had several periods of private 
psychiatric hospitalization at John Peter Smith Hospital.  
Similarly, the VA report of hospitalization for June to July 
2000 notes that the veteran was transferred from Trinity 
Springs hospital.  No records appear to be on file from 
either John Peter Smith Hospital or Trinity Springs.  
Further, Dr. Waddell's August 1998 statement, and the 
veteran's testimony, indicates that Dr. Waddell might have 
additional treatment records concerning the veteran.  The 
veteran also identified treatment from a Dr. Sluther at his 
personal hearing, whose records are not on file.  The Board 
is of the opinion that these records would be of great 
benefit to understanding the nature and etiology of the 
veteran's psychiatric disorder.

The Board also notes that the veteran testified at his 
personal hearing that he has been in receipt of SSA 
disability benefits since 1982, presumably because of his 
psychiatric disorder.  The Court has interpreted the duty to 
assist to include requesting information and records from the 
SSA which were relied upon in any disability determination.  
See Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak 
v. Derwinski, 2 Vet. App. 363, 370, 372 (1992); Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991).  Consequently, these 
records must be obtained and associated with the claims file 
prior to final adjudication of the veteran's claim.

The Board further notes that the veteran testified at his 
personal hearing that he received medical treatment from the 
Waco VAMC in 1982 and 1984, and no such records appear to be 
on file.  Pursuant to Bell v. Derwinski, 2 Vet. App. 611 
(1992), VA medical records which are in existence are 
constructively of record and the failure of the RO or the 
Board to consider any such pertinent records might constitute 
clear and unmistakable error, even though such evidence was 
not actually in the record assembled for appellate review.  
See also VAOPGCPREC 12-95.  In circumstances such as these, 
the Board will not speculate as to the probative value, if 
any, of VA medical records not on file.  Consequently, the 
Board concludes that a remand is also necessary to obtain 
these records.


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, the claim is reopened.

The claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is well 
grounded.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

For the reasons stated above, this claim is remanded for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for psychiatric 
problems.  After securing the necessary 
release, the RO should obtain those 
records not already on file.  Even if the 
veteran does not respond, the RO should 
follow-up on his hearing testimony that 
he was treated at the Waco VAMC in 1982 
and 1984, as well as his testimony that 
he has been in receipt of SSA disability 
benefits since 1982; the VA and SSA 
records should be requested and 
associated with the claims file.

2.  After obtaining any additional 
records to the extent possible, the RO 
should schedule the veteran for an 
examination to determine the nature and 
etiology of his current psychiatric 
disorder.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
must express an opinion as to whether 
there is clear and unmistakable evidence 
that the veteran had a preexisting 
psychiatric disorder upon his entry into 
active duty, and, if so, provide a 
diagnosis for the disorder.  For any 
preexisting psychiatric disorder 
diagnosed on examination, the examiner 
must express an opinion as to the degree 
of probability that the disorder was 
aggravated (i.e. underwent a permanent 
increase in severity) during the 
veteran's period of active duty, and 
whether or not such an increase was due 
to the natural progress of the disorder.  
Finally, for any current psychiatric 
disorder, the examiner should provide an 
opinion as to whether it is as likely as 
not that the disorder was caused by the 
veteran's period of active duty, to 
include the stress he reportedly 
experienced therein.

If the examiner cannot answer any of the 
above questions without resorting to pure 
speculation, it should be so stated.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

After undertaking any development deemed essential in 
addition to that requested above, the RO should then 
readjudicate the issue on appeal in light of any additional 
evidence added to the records assembled for appellate review.  
If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. Sabulsky
	Veterans Law Judge
	Board of Veterans' Appeals

 



